Citation Nr: 1220996	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-45 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scleroderma.

2.  Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen a claim of service connection for scleroderma.

A Travel Board hearing was held in October 2011 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2005 rating decision that continued a previous denial for service connection for scleroderma on the grounds that the evidence was not new and material.

2.  Evidence received since the November 2005 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3.  Scleroderma preexisted service and was aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that declined to reopen a claim of service connection for scleroderma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for scleroderma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for scleroderma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  New and Material Evidence

Historically, the Veteran was originally denied service connection for scleroderma in an October 1978 rating decision.  The Veteran's requests to reopen his claim were denied several times since then, including in a November 2005 rating decision, and most recently in the June 2007 rating decision on appeal.  Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in a February 2011 supplemental statement of the case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the November 2005 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record showed that the Veteran's scleroderma preexisted service and was not aggravated beyond its normal progression by service.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted a December 2008 opinion from Dr. J.D.B, who stated that the Veteran's condition progressed at its fastest rate during service, and his service materially contributed to the accelerated rate.

The Veteran also submitted a July 2010 opinion from Dr. M.D., who stated that he reviewed the Veteran's records and performed a physical examination.  He concluded that the Veteran's scleroderma was aggravated beyond its normal progression as a result of service.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to the previously unestablished fact of whether the Veteran's preexisting scleroderma was aggravated by service beyond its normal progression.  Therefore, reopening the Veteran's previously denied claim of service connection for scleroderma is warranted.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, the Board is granting in full the Veteran's claim for service connection for scleroderma.  Therefore, there is no prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

C.  Service Connection

1.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including scleroderma, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

2.  Evidence

The Veteran underwent a pre-induction examination in February 1964 which revealed a 6-inch circular discoloration on the right lower quadrant.  There was also increased pigmentation and skin changes in the right scapular areas.  He was diagnosed with local scleroderma.  He was seen again in May 1964 for complaints of scleroderma on his back.  He reported a history of scleroderma dating back to 1961.  On examination, the area had grown larger, but was noted to be softer.  In July 1964, the scleroderma was noted to be pruritic.  There was hyperpigmentation with coalesced macular atrophy, covering a 6-inch by 7-inch irregular area on the right back.  The diagnosis was morphea, with idiopathic macular atrophy to be ruled out.  

An August 1964 punch biopsy resulted in a diagnosis of circumscribed scleroderma, right scapular region.  During a subsequent visit, the condition was noted to be in a regressing stage, and was not actively spreading.  Records dated December 1964 noted circumscribed scleroderma of the right shoulder.  In June 1965, morphea, status quo, was also noted.  

During treatment for an unrelated condition in July 1965, the Veteran was noted to have an area of discoloration and skin atrophy on the right posterior thorax below the scapula which measured 12 cm in diameter.  In September 1965, localized morphea was noted to be essentially asymptomatic.  Some improvement was noted in January 1966, and a March 1966 entry noted a morphea lesion, 4.5 inches by 5 inches, that was "not service-aggravated."  

A March 1966 separation examination revealed an abnormal area of skin with brownish pigmentation and decreased elasticity in the right scapular region.  

The Veteran submitted a September 1978 statement from Dr. J.H.S., who noted that as of August 1967, the Veteran had scleroderma on the right side of his chest for a period of 7 years.  In April 1968, the condition was noted to be "excellent." An additional statement from Dr. M.G. indicated that the Veteran had been treated for scleroderma from 1961 to 1963.

The Veteran also submitted a lay statement from D.M.  He stated that the Veteran had visited him during service and after his discharge, and had complained of itching on his back.  D.M. had observed this area of the back during and after service, and he could see quite a difference.  The area had become much larger and looked worse, as though there was no muscle or fat around the affected area.  His back looked sunken in on the right side.

The Veteran testified at an RO hearing in April 1980.  He described how his rifle and pack rubbed the area affected by his scleroderma during maneuvers.  This would go on for miles at a time.  He felt that the area had increased in size during service, and that he experienced electric shock sensations from it.

The Veteran also testified at a Board hearing in April 1981.  He reported that, prior to service, the area affected was the size of a golf ball.  During service, his skin would turn red when he was carrying weapons or working on horizontal ladders.  He had undergone a biopsy in service, and had to carry a rifle on guard duty the very night of the biopsy.  He denied any decrease in size of the affected area at the time of his separation examination.

An additional lay statement from R.E.W. was submitted in support of the Veteran's claim.  He was a casual acquaintance of the Veteran prior to service, and served with the Veteran in the military.  He recalled the Veteran having a skin disorder on his back that was treated.  During advanced individual training, the Veteran was prescribed an ointment to be applied to his back.  Because the Veteran could not reach this area, R.E.W. applied it for him.  Since their discharge, R.E.W. had kept in touch with the Veteran and stated that the skin disorder on his back had constantly worsened.

The Veteran underwent a VA examination in September 1997.  Examination revealed a 6 cm by 10 cm area of atrophy, depression and slight hyperpigmentation on the right latissimus dorsi.  The diagnosis was morphea scleroderma. 

The Veteran testified at an RO hearing in November 1998.  He stated that he had morphea scleroderma.  At first, the effects were only cosmetic.  However, the condition progressed and "sank underneath."  He felt his condition was aggravated by service because he had to go on sick call during service.  During this time, his skin became very red and painful.  He now had trouble with gripping things with his right hand, and experienced electrical shock types of pain and discomfort.

VA treatment records dated April 2008 reflect complaints of a growing area of scleroderma, accompanied by pain, electric sensations, and right arm weakness and burning.  In December 2008, the Veteran reported no recent flare-ups.  

The Veteran submitted a December 2008 opinion from Dr. J.D.B.  He stated that the Veteran had documented scleroderma which progressed at its fastest rate during his time in military service.  During this time, he carried packs, rifles with straps, etc., that were directly traumatizing the area.  His lesion grew from the size of a quarter when drafted to several inches upon discharge.  Dr. J.D.B. had documented the growth of the Veteran's scleroderma over the past 20 years, but at a much slower rate.  Therefore, it was as reasonable as not that the direct trauma to the Veteran's scleroderma-involved skin during service materially contributed to the accelerated rate of spread during those years.

The Veteran underwent a VA examination in April 2009.  He reported being diagnosed with scleroderma prior to his entry into service.  The patch on his back had grown from being nickel-sized to about 12 inches, and went under his armpit by the right breast.  He experienced electrical shock sensations 5 to 15 times per day.  He had been prescribed cream which helped with his symptoms.  He also reported losing strength in his right arm.  Examination revealed an area of light pigmentation with depression measuring 9.5 cm by 14 cm just below the right tip of the right scapula in the posterior axillary line.  The area of depression appeared to be subcutaneous atrophy.  Biceps, triceps, and deltoid muscle strength on the right side was 4/5.  He was diagnosed with localized scleroderma.  The examiner stated that when reviewing the claims file, he was unable to find any indication that the Veteran's condition progressed beyond the normal area of progression, with the exception of the December 2008 letter from Dr. J.D.B., who stated that the area "progressed at its fastest rate" during military service.  Since that was the only evidence of progression beyond the normal rate, the examiner concluded that "it is at least as likely as not progression beyond normal based solely on (Dr. J.D.B's) letter."

Finally, the Veteran submitted a July 2010 letter from Dr. M.D.  He examined the Veteran and diagnosed morphea.  Although there was no active morphea, the Veteran had significant symptomatic sequelae best described as myalgias and peripheral neuropathy.  He also examined the Veteran's service treatment records, and specifically noted records from 1964 which documented morphea and scleroderma.  Dr. D. also stated that the Veteran's service treatment records indicate that the Veteran had active disease during service as the biopsy results showed active inflammation present in August 1964 and that it would be highly atypical to perform a biopsy on stable asymptomatic plaque of morphea.  He also pointed to specific entries in the Veteran's service treatment records dated between April 1964 and August 1964 further supporting the presence of active disease.  He was unable to find a study that prospectively examined the effect of strenuous activity on morphea.  However, he noted that the Veteran's records indicated active morphea during service, classified as linear morphea with some deep morphea features.  There was literature that mentioned overlap between deep morphea and eosinophilic fasciitis.  Additional literature stated that half of the cases of eosinophilic fasciitis were triggered by excessive physical exertion.  Given the close pathophysiology shared by localized scleroderma and eosinophilic fasciitis, Dr. M.D. concluded that the Veteran's preexisting scleroderma was at least as likely as not aggravated beyond its natural progression as a result of strenuous activity during service.

3.  Analysis

Based on the evidence of record, the Board finds that service connection is warranted for the Veteran's scleroderma.  Initially, the Board recognizes that the Veteran's condition was noted on his pre-induction examination.  There is also additional evidence from the Veteran's treating physicians that the Veteran had scleroderma prior to 1964, the year he entered service.  Therefore, the presumption of sound condition does not apply.

As discussed above, service treatment records also contain several entries related to complaints and treatment for the Veteran's diagnosed scleroderma.  Notably, records from March 1966 indicated that it was "not service-aggravated."  Additional post-service records reflect ongoing treatment through October 2009.

The record also contains several medical opinions addressing the etiology of the Veteran's condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The December 2008 opinion stated that Dr. J.D.B. had documented the growth of the Veteran's scleroderma over the past 20 years, but at a much slower rate compared to service.  Therefore, it was reasonable that the direct trauma to the Veteran's scleroderma-involved skin during service materially contributed to the accelerated rate of spread during those years.  However, the basis for the physician's conclusion that scleroderma progressed faster during service is not provided.  There is no indication that Dr. J.D.B. reviewed the Veteran's service treatment records, and it appears that the opinion is based solely on a history provided by the Veteran.  Dr. J.D.B. stated that the Veteran's lesion was the size of a quarter when he was drafted, but the service treatment records show that the Veteran had a 6-inch discoloration at the time of enlistment.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

The April 2009 VA examiner stated that he was unable to find any indication that the Veteran's condition progressed beyond the normal area of progression, with the exception of the December 2008 letter from Dr. J.D.B., who stated that the area "progressed at its fastest rate" during military service.  Since that was the only evidence of progression beyond the normal rate, the examiner concluded that "it is at least as likely as not progression beyond normal based solely on (Dr. J.D.B's) letter."  The Board notes that the examiner's language is ambiguous as to whether he is concluding that the Veteran's condition progressed beyond its natural rate during service.  However, to the extent that the examiner is providing a negative opinion, there is little supporting rationale to explain such a conclusion.  While he stated that there was no indication that scleroderma progressed beyond its natural progression, he does not cite to any findings in service and does not explain how those findings are consistent with a normal progression.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The July 2010 letter from Dr. M.D. was based in part on a review of the Veteran's service treatment records, which he cited to in his opinion.  He indicated that these findings reflect an increase in symptoms, and that this increase is attributable to physical exertion in service.  This was based on the type of morphea the Veteran had, as well as literature documenting some overlap between deep morphea and eosinophilic fasciitis which itself can be triggered by excessive physical exertion.  The Board finds this opinion to be of the greatest probative value in assessing whether the Veteran's preexisting scleroderma was aggravated by service, and therefore service connection is warranted.

The Board notes that the Veteran has submitted lay statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In this case, the competent medical evidence of record is sufficient to warrant a grant of service connection.  To the extent that the July 2010 physician's opinion is based on statements provided by the Veteran, the Board finds that these statements are competent, as they address observable symptoms such as discolored skin and pain.  See 38 C.F.R. § 3.159(c)(2); see also Layno v. Brown, 6 Vet. App. 465 (1991).  Moreover, these statements are credible as they are generally consistent with each other and with the other evidence of record.  Therefore, service connection is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for scleroderma is reopened, and service connection for scleroderma is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


